--------------------------------------------------------------------------------

 [logo2.jpg]
 
Credit Agreement



 
This agreement dated as of July 31, 2007 between JPMorgan Chase Bank, N.A.
(together with its successors and assigns, the "Bank"), whose address is 420
Throckmorton, Suite 400, Fort Worth, TX 76102, and The Leather Factory, L.P.
(whether one or more, and if more than one, individually and collectively, the
"Borrower"), whose address is 3847 East Loop 820 South, Fort Worth, TX
76119-4388.
 
1.        Credit Facilities.
 
1.1
Scope. This agreement, unless otherwise agreed to in writing by the Bank and the
Borrower or prohibited by applicable law, governs the Credit Facilities as
defined below. Advances under the Credit Facilities shall be subject to the
procedures established from time to time by the Bank. Any procedures agreed to
by the Bank with respect to obtaining advances including automatic loan sweeps
shall not vary the terms or conditions of this agreement or the Related
Documents regarding the Credit Facilities.

 
2.        Definitions. As used in this agreement, the following terms have the
following respective meanings:
 
2.1
"Credit Facilities" means all extensions of credit from the Bank to the
Borrower, whether now existing or hereafter arising, including but not limited
to those described in Section 1 if any, and those extended contemporaneously
with this agreement.

 
2.2
"Liabilities" means all debts, obligations, indebtedness and liabilities of
every kind and character of the Borrower whether individual, joint and several,
contingent or otherwise, now or hereafter existing in favor of the Bank,
including, without limitation, all liabilities, interest, costs and fees,
arising under or from any note, open account, overdraft, credit card, lease,
Rate Management Transaction, letter of credit application, endorsement, surety
agreement, guaranty, acceptance, foreign exchange contract or depository service
contract, whether payable to the Bank or to a third party and subsequently
acquired by the Bank, any monetary obligations (including interest) incurred or
accrued during the pendency of any bankruptcy, insolvency, receivership or other
similar proceedings, regardless of whether allowed or allowable in such
proceeding, and all renewals, extensions, modifications, consolidations,
rearrangements, restatements, replacements or substitutions of any of the
foregoing. The term "Rate Management Transaction" in this agreement means any
transaction (including an agreement with respect thereto) that is a rate swap,
basis swap, forward rate transaction, commodity swap, commodity option, equity
or equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, derivative transaction or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.

 
2.3
"Notes" means all promissory notes, instruments and/or contracts evidencing the
terms and conditions of any of the Credit Facilities.

 
2.4
"Affiliate" means any person, corporation or other entity directly or indirectly
controlling, controlled by or under common control with the Borrower and any
director or officer of the Borrower or any Subsidiary of the Borrower.

 
2.5
"Distributions" means all dividends and other distributions made by the Borrower
to its shareholders, partners, owners or members, as the case may be, other than
salary, bonuses, and other compensation for services expended in the current
accounting period.

 
2.6
"Subsidiary" means, as to a particular person, any entity of which fifty (50%)
or more of the indicia of equity rights is at the time of determination directly
or indirectly owned by the person or by one or more persons controlled by,
controlling or under common control with the person.

 
2.7
"Related Documents" means the Notes, all loan agreements, credit agreements,
reimbursement agreements, security agreements, mortgages, deeds of trust, pledge
agreements, assignments, guaranties, and any other instrument or document
executed in connection with this agreement or in connection with any of the
Liabilities.

 
3.        Conditions Precedent to Extensions of Credit.
 

--------------------------------------------------------------------------------


 
3.1
Conditions Precedent to Initial Extension of Credit under each of the Credit
Facilities. Before the first extension of credit governed by this agreement,
whether by disbursement of a loan, issuance of a letter of credit, or otherwise,
the Borrower shall deliver to the Bank, in form and substance satisfactory to
the Bank:

 
 
A. Loan Documents. The Notes, and as applicable, the letter of credit
applications, reimbursement agreements, the security agreements, the pledge
agreements, financing statements, mortgages or deeds of trust, the guaranties,
the subordination agreements, and any other documents which the Bank may
reasonably require to give effect to the transactions described in this
agreement or the other Related Documents;

 
 
B. Evidence of Due Organization and Good Standing. Evidence, satisfactory to the
Bank, of the due organization, valid existence and good standing of the Borrower
and every other business entity that is a party to this agreement or any other
Related Document; and

 
 
C. Evidence of Authority to Enter into Loan Documents. Evidence that (i) each
party to this agreement and any other document required by this agreement is
authorized to enter into the transactions described in this agreement and the
other Related Documents, and (ii) the person signing on behalf of each party is
authorized to do so.

 
3.2
Conditions Precedent to Each Extension of Credit. Before any extension of credit
governed by this agreement, whether by disbursement of a loan, issuance of a
letter of credit or otherwise, the following conditions must be satisfied:

 
 
A. Representations. The representations of the Borrower are true on and as of
the date of the request for and funding of the extension of credit;

 
 
B. No Event of Default. No default has occurred in any provision of this
agreement, the Notes or any other Related Documents and is continuing or would
result from the extension of credit, and no event has occurred which would
constitute the occurrence of any default but for the lapse of time until the end
of any grace or cure period;

 
 
C. Additional Approvals, Opinions, and Documents. The Bank has received any
other approvals, opinions and documents as it may reasonably request; and

 
 
D. No Prohibition or Onerous Conditions. The making of the extension of credit
is not prohibited by or subjects the Bank to any penalty or onerous condition
under any law, ordinance, decree, requirement, order, judgment, rule, regulation
(or interpretation of any of the foregoing), foreign governmental authority, the
United States of America, any state thereof and any political subdivision of any
of the foregoing and any agency, department, commission, board, bureau, court or
other tribunal having jurisdiction over the Bank or the Borrower, or any
Subsidiary of the Borrower or their respective properties.

 
4.
Affirmative Covenants. The Borrower agrees to do, and cause each of its
Subsidiaries to do, each of the following:

 
4.1
Insurance. Maintain insurance with financially sound and reputable insurers,
with such insurance and insurers to be acceptable to the Bank, covering its
properties and business against those casualties and contingencies and in the
types and amounts as are in accordance with sound business and industry
practices.

 
4.2
Existence. Maintain its existence and business operations as presently in effect
in accordance with all applicable laws and regulations, pay its debts and
obligations when due under normal terms, and pay on or before their due date,
all taxes, assessments, fees and other governmental monetary obligations, except
as they may be contested in good faith if they have been properly reflected on
its books and, at the Bank's request, adequate funds or security has been
pledged to insure payment.

 
4.3
Financial Records. Maintain proper books and records of account, in accordance
with generally accepted accounting principles, and consistent with financial
statements previously submitted to the Bank.

 
4.4
Inspection. Permit the Bank to inspect and copy the Borrower's business records
at such times and at such intervals as the Bank may reasonably require, and to
discuss the Borrower's business, operations, and financial condition with the
Borrower's officers and accountants.

 
4.5
Financial Reports. Furnish to the Bank whatever information, books and records
the Bank may from time to time reasonably request.



2

--------------------------------------------------------------------------------


 
4.6
Notices of Claims, Litigation, Defaults, etc. Promptly inform the Bank in
writing of (1) all existing and all threatened litigation, claims,
investigations, administrative proceedings and similar actions affecting the
Borrower which could materially affect its business, assets, affairs, prospects
or financial condition of the Borrower or its Subsidiaries; (2) the occurrence
of any event which gives rise to the Bank's option to terminate the Credit
Facilities; (3) the institution of steps by the Borrower to withdraw from, or
the institution of any steps to terminate, any employee benefit plan as to which
the Borrower may have liability; (4) any reportable event or any prohibited
transaction in connection with any employee benefit plan; (5) any additions to
or changes in the locations of the Borrower's or any of the Borrower's or
Subsidiary's businesses; and (6) any alleged breach of any provision of this
agreement or of any other agreement related to the Credit Facilities by the
Bank.

 
4.7
Additional Information. Furnish such additional information and statements, as
the Bank may request, from time to time.

 
4.8
Insurance Reports. Furnish to the Bank, upon request of the Bank, reports on
each existing insurance policy showing such information as the Bank may
reasonably request.

 
4.9
Other Agreements. Comply with all terms and conditions of all other agreements,
whether now or hereafter existing, between the Borrower and any other party.

 
4.10
Title to Assets and Property. Maintain good and marketable title to all of the
Borrower's assets and properties.

 
4.11
Additional Assurances. Promptly make, execute and deliver any and all
agreements, documents, instruments and other records that the Bank may request
to evidence any of the Credit Facilities, cure any defect in the execution and
delivery of any of the Related Documents, perfect any lien, comply with legal
requirements applicable to the Bank or the Credit Facilities or more fully to
describe particular aspects of the agreements set forth or intended to be set
forth in any of the Related Documents.

 
4.12
Employee Benefit Plans. Maintain each employee benefit plan as to which the
Borrower may have any liability, in compliance with all applicable requirements
of law and regulations.

 
4.13
Banking Relationship. Establish and maintain its primary banking depository and
disbursement relationship with the Bank.

 
5.        Negative Covenants.
 
5.1
Unless otherwise noted, the financial requirements set forth in this section
will be computed in accordance with generally accepted accounting principles
applied on a basis consistent with financial statements previously submitted by
the Borrower to the Bank.

 
5.2
Without the written consent of the Bank, the Borrower will not:

 
A.
Use of Proceeds. Use, or permit any proceeds of the Credit Facilities to be
used, directly or indirectly, for the purpose of "purchasing or carrying any
margin stock" within the meaning of Federal Reserve Board Regulation U. At the
Bank's request, the Borrower will furnish a completed Federal Reserve Board Form
U-l.

 
B.
Continuity of Operations. (1) Engage in any business activities substantially
different from those in which the Borrower is presently engaged; (2) cease
operations, liquidate, merge, transfer, acquire or consolidate with any other
entity, change its name, dissolve, or sell any assets out of the ordinary course
of business; or (3) enter into any arrangement with any person providing for the
leasing by the Borrower or any Subsidiary of real or personal property which has
been sold or transferred by the Borrower or Subsidiary to such person.

 
C.
Limitation on NegativePledge Clauses. Enter into any agreement with any person
other than the Bank which prohibits or limits the ability of the Borrower or any
of its subsidiaries to create or permit to exist any lien on any of its
property, assets or revenues, whether now owned or hereafter acquired.

 
D.
Conflicting Agreements. Enter into any agreement containing any provision which
would be violated or breached by the performance of the Borrower's obligations
under this agreement or any of the other Related Documents.

 
E.
Transfer of Ownership. Permit any pledge of any ownership interest in the
Borrower, or any sale or other transfer of any ownership interest in the
Borrower.

 
3

--------------------------------------------------------------------------------


 
F.
Partnership Agreement. Alter, amend or modify its partnership agreement.

 
G.
Debt Service Coverage Ratio. Permit at any time, its ratio of net income, plus
interest expense, amortization expense and depreciation expense, minus
Distributions, for the twelve month period then ending to interest expense,
prior period current maturities of long term debt and capital leases, for the
same such period to be less than 1.20 to 1.00.

 
H.
Government Regulation. (1) Be or become subject at any time to any law,
regulation, or list of any government agency (including, without limitation, the
U.S. Office of Foreign Asset Control list) that prohibits or limits Bank from
making any advance or extension of credit to Borrower or from otherwise
conducting business with Borrower, or (2) fail to provide documentary and other
evidence of Borrower's identity as may be requested by Bank at any time to
enable Bank to verify Borrower's identity or to comply with any applicable law
or regulation, including, without limitation, Section 326 of the USA Patriot Act
of 2001, 31 U.S.C. Section 5318.

 
I.
Subsidiaries. Form, create or acquire any Subsidiary without prior consent of
the Bank.

 
6.
Representations and Warranties by the Borrower. To induce the Bank to enter into
this agreement and to extend credit or other financial accommodations under the
Credit Facilities, the Borrower represents and warrants as of the date of this
agreement and as of the date of each request for credit under the Credit
Facilities that each of the following statements is and shall remain true and
correct throughout the term of this agreement and until all Credit Facilities
and all amounts owing under the Notes and other Related Documents are paid in
full. The Borrower represents that: (a) the execution and delivery of this
agreement and the Notes, and the performance of the obligations they impose, do
not violate any law, conflict with any agreement by which it is bound, or
require the consent or approval of any governmental authority or other third
party, (b) this agreement and the Notes are valid and binding agreements,
enforceable according to their terms, (c) all balance sheets, profit and loss
statements, and other financial statements and other information furnished to
the Bank in connection with the Liabilities are accurate and fairly reflect the
financial condition of the organizations and persons to which they apply on
their effective dates, including contingent liabilities of every type, which
financial condition has not changed materially and adversely since those dates,
(d) no litigation, claim, investigation, administrative proceeding or similar
action (including those for unpaid taxes) against the Borrower is pending or
threatened, and no other event has occurred which may in any one case or in the
aggregate materially adversely affect the Borrower's financial condition and
properties, other than litigation, claims, or other events, if any, that have
been disclosed to and acknowledged by the Bank in writing, (e) all of the
Borrower's tax returns and reports that are or were required to be filed, have
been filed, and all taxes, assessments and other governmental charges have been
paid in full, except those presently being contested by the Borrower in good
faith and for which adequate reserves have been provided, (f) the Borrower is
not an "investment company" or a company "controlled" by an "investment
company", within the meaning of the Investment Company Act of 1940, as amended,
(g) the Borrower is not a "holding company", or a "subsidiary company" of a
"holding company" or an "affiliate" of a "holding company" or of a "subsidiary
company" of a "holding company" within the meaning of the Public Utility Holding
Company Act of 1935, as amended, (h) there are no defenses or counterclaims,
offsets or adverse claims, demands or actions of any kind, personal or
otherwise, that the Borrower could assert with respect to this agreement or the
Credit Facilities, (i) the Borrower owns, or is licensed to use, all trademarks,
trade names, copyrights, technology, know-how and processes necessary for the
conduct of its business as currently conducted, and (j) no part of the proceeds
of the Credit Facilities will be used for "purchasing" or "carrying" any "margin
stock" within the respective meanings of each of the quoted terms under
Regulation U of the Board of Governors of the Federal Reserve System of the
United States (the "Board") as now and from time to time hereafter in effect or
for any purpose which violates the provisions of any regulations of the Board.
The Borrower, other than a natural person, further represents that: (a) it is
duly organized and validly existing under the laws of the state where it is
organized and is in good standing in its state of organization and each stale
where it is doing business, and (b) the execution and delivery of this agreement
and the Notes and the performance of the obligations they impose (i) are within
its powers, (ii) have been duly authorized by all necessary action of its
governing body, and (iii) do not contravene the terms of its articles of
incorporation or organization, its by-laws, or any partnership, operating or
other agreement governing its affairs.

 
7.
Default/Remedies. If any of the Credit Facilities are not paid at maturity,
whether by acceleration or otherwise, or if a default by anyone occurs under the
terms of this agreement, the Notes or any other Related Documents, then the Bank
shall have all of the rights and remedies provided by any law, equity or
agreement. Events of default shall include but not be limited to the following,
which must be received and/or satisfied, which determination shall be at the
sole discretion of the Bank, within 60 days of closing: (1) receipt and review
of the documentation for the removal and closure of the petroleum underground
storage tank on the subject property; and (2) receipt and review of an
appraisal.

 
8.        Miscellaneous.
 
4

--------------------------------------------------------------------------------


 
8.1
Notice. Any notices and demands under or related to this document shall be in
writing and delivered to the intended party at its address stated herein, and if
to the Bank, at its main office if no other address of the Bank is specified
herein, by one of the following means: (a) by hand, (b) by a nationally
recognized overnight courier service, or (c) by certified mail, postage prepaid,
with return receipt requested. Notice shall be deemed given: (a) upon receipt if
delivered by hand, (b) on the Delivery Day after the day of deposit with a
nationally recognized courier service, or (c) on the third Delivery Day after
the notice is deposited in the mail. "Delivery Day" means a day other than a
Saturday, a Sunday or any other day on which national banking associations are
authorized to be closed. Any party may change its address for purposes of the
receipt of notices and demands by giving notice of such change in the manner
provided in this provision.

 
8.2
No Waiver. No delay on the part of the Bank in the exercise of any right or
remedy waives that right or remedy. No single or partial exercise by the Bank of
any right or remedy precludes any other future exercise of it or the exercise of
any other right or remedy. No waiver or indulgence by the Bank of any default is
effective unless it is in writing and signed by the Bank, nor shall a waiver on
one occasion bar or waive that right on any future occasion.

 
8.3
Integration. This agreement, the Notes, and the other Related Documents to the
Credit Facilities embody the entire agreement and understanding between the
Borrower and the Bank and supersede all prior agreements and understandings
relating to their subject matter. If any one or more of the obligations of the
Borrower under this agreement or the Notes is invalid, illegal or unenforceable
in any jurisdiction, the validity, legality and enforceability of the remaining
obligations of the Borrower shall not in any way be affected or impaired, and
the invalidity, illegality or unenforceability in one jurisdiction shall not
affect the validity, legality or enforceability of the obligations of the
Borrower under this agreement, the Notes and the other Related Documents in any
other jurisdiction.

 
8.4
Joint and Several Liability. Each party executing this agreement as the Borrower
is individually, jointly and severally liable under this agreement.

 
8.5
Governing Law and Venue. This agreement shall be governed by and construed in
accordance with the laws of the State of Texas (without giving effect to its
laws of conflicts). The Borrower agrees that any legal action or proceeding with
respect to any of its obligations under this agreement may be brought by the
Bank in any state or federal court located in the State of Texas, as the Bank in
its sole discretion may elect. By the execution and delivery of this agreement,
the Borrower submits to and accepts, for itself and in respect of its property,
generally and unconditionally, the non-exclusive jurisdiction of those courts.
The Borrower waives any claim that the State of Texas is not a convenient forum
or the proper venue for any such suit, action or proceeding.

 
8.6
Captions. Section headings are for convenience of reference only and do not
affect the interpretation of this agreement.

 
8.7
Survival ofRepresentations and Warranties. The Borrower understands and agrees
that in extending the Credit Facilities, the Bank is relying on all
representations, warranties, and covenants made by the Borrower in this
agreement or in any certificate or other instrument delivered by the Borrower to
the Bank under this agreement. The Borrower further agrees that regardless of
any investigation made by the Bank, all such representations, warranties and
covenants will survive the making of the Credit Facilities and delivery to the
Bank of this agreement, shall be continuing in nature, and shall remain in full
force and effect until such time as the Borrower's indebtedness to the Bank
shall be paid in full.

 
8.8
Non-Liability of the Bank. The relationship between the Borrower and the Bank
created by this agreement is strictly a debtor and creditor relationship and not
fiduciary in nature, nor is the relationship to be construed as creating any
partnership or joint venture between the Bank and the Borrower. The Borrower is
exercising the Borrower's own judgement with respect to the Borrower's business.
All information supplied to the Bank is for the Bank's protection only and no
other party is entitled to rely on such information. There is no duty for Bank
to review, inspect, supervise or inform the Borrower of any matter with respect
to the Borrower's business. The Bank and the Borrower intend that the Bank may
reasonably rely on all information supplied by the Borrower to the Bank,
together with all representations and warranties given by the Borrower to the
Bank, without investigation or confirmation by the Bank and that any
investigation or failure to investigate will not diminish the Bank's right to so
rely.

 
8.9
Indemnification of the Bank. The Borrower agrees to indemnify, defend and hold
the Bank, its parent companies, subsidiaries, affiliates, their respective
successors and assigns and each of their respective shareholders, directors,
officers, employees and agents (collectively, the "Indemnified Persons")
harmless from any and against any and all loss, liability, obligation, damage,
penalty, judgment, claim, deficiency, expense, interest, penalties, attorneys'
fees (including the fees and expenses of attorneys engaged by the Indemnified
Person at the Indemnified Person's reasonable discretion) and amounts paid in
settlement ("Claims") to which any Indemnified Person may become subject arising
out of or relating to this agreement or the Collateral, including any Claims
resulting from any Indemnified Person's own negligence, except to the limited
extent that the Claims are proximately caused by the Indemnified Person's gross
negligence or willful misconduct. The indemnification provided for in this
paragraph shall survive the termination of this agreement and shall not be
affected by the presence, absence or amount of or the payment or nonpayment of
any claim under, any insurance.

 
5

--------------------------------------------------------------------------------


 
8.10
Counterparts. This agreement may be executed in multiple counterparts, each of
which, when so executed, shall be deemed an original, but all such counterparts,
taken together, shall constitute one and the same agreement.

 
8.11
Sole Discretion of the Bank. Whenever the Bank's consent or approval is required
under this agreement, the decision as to whether or not to consent or approve
shall be in the sole and exclusive discretion of the Bank and the Bank's
decision shall be final and conclusive.

 
8.12
Advice of Counsel. The Borrower acknowledges that it has been advised by
counsel, or had the opportunity to be advised by counsel, in the negotiation,
execution and delivery of this agreement and any Related Documents.

 
8.13
Recovery of Additional Costs. If the imposition of or any change in any law,
rule, regulation, or guideline, or the interpretation or application of any
thereof by any court or administrative or governmental authority (including any
request or policy not having the force of law) shall impose, modify, or make
applicable any taxes (except federal, state, or local income or franchise taxes
imposed on the Bank), reserve requirements, capital adequacy requirements, or
other obligations which would (A) increase the cost to the Bank for extending or
maintaining the Credit Facilities, (B) reduce the amounts payable to the Bank
under the Credit Facilities, or (C) reduce the rate of return on the Bank's
capital as a consequence of the Bank's obligations with respect to the Credit
Facilities, then the Borrower agrees to pay the Bank such additional amounts as
will compensate the Bank therefor, within five (5) days after the Bank's written
demand for such payment. The Bank's demand shall be accompanied by an
explanation of such imposition or charge and a calculation in reasonable detail
of the additional amounts payable by the Borrower, which explanation and
calculations shall be conclusive in the absence of manifest error.

 
8.14
Conflicting Terms. Ifthis agreement is inconsistent with any provision in any
other Related Documents, the Bank shall determine, in the Bank's sole and
absolute discretion, which of the provisions shall control any such
inconsistency.

 
8.15
Expenses. The Borrower agrees to pay or reimburse the Bank for all its
out-of-pocket costs and expenses and reasonable attorneys' fees incurred in
connection with the development, preparation and execution of, and in connection
with the enforcement or preservation of any rights under, this agreement, any
amendment, supplement, or modification thereto, and any other documents prepared
in connection herewith or therewith. These costs and expenses include without
limitation any costs or expenses incurred by the Bank in any bankruptcy,
reorganization, insolvency or other similar proceeding.

 
9.
USA PATRIOT ACT NOTIFICATION. The following notification is provided to Borrower
pursuant to Section 326 of the USA Patriot Act of 2001,31 U.S.C. Section 5318:

 
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
Borrower: When Borrower opens an account, if Borrower is an individual Bank will
ask for Borrower's name, taxpayer identification number, residential address,
date of birth, and other information that will allow Bank to identify Borrower,
and if Borrower is not an individual Bank will ask for Borrower's name, taxpayer
identification number, business address, and other information that will allow
Bank to identify Borrower. Bank may also ask, if Borrower is an individual to
see Borrower's driver's license or other identifying documents, and if Borrower
is not an individual to see Borrower's legal organizational documents or other
identifying documents.


 
(This space intentionally left blank)
 
6

--------------------------------------------------------------------------------


 
10.
WAIVER OF SPECIAL DAMAGES. THE BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM
THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

 
11.
JURY WAIVER. THE BORROWER AND THE BANK HEREBY VOLUNTARILY, KNOWINGLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) BETWEEN
THE BORROWER AND THE BANK ARISING OUT OF OR IN ANY WAY RELATED TO THIS DOCUMENT.
THIS PROVISION IS A MATERIAL INDUCEMENT TO THE BANK TO PROVIDE THE FINANCING
DESCRIBED HEREIN.

 
THIS AGREEMENT AND THE OTHER WRITTEN RELATED DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
 

Address(es) for Notices:   
Borrower:   
       
3847 East Loop 820 South
 
The Leather Factory, L.P.   
Fort Worth, TX 76119-4388           
By:
The Leather Factory, Inc., its General Partner  
 Attn:                  
By:
/s/ Ron C. Morgan            
Ron Morgan
CEO and President
         
Printed Name
Title
             

  Date Signed:  07-31-07

 
 
 

Address(es) for Notices:   
Bank:
       
420 Throckmorton, Suite 400
 
JPMorgan Chase Bank, N.A.  
Fort Worth, TX 76102            
 
 
  Attn:     By: /s/ Jennifer C. Baggs          
Jennifer C. Baggs
 Vice President
        Printed Name
Title
         
 
 

  Date Signed:  07-31-07

 
 
 
 7

--------------------------------------------------------------------------------